Citation Nr: 1810151	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, for post-traumatic stress disorder (PTSD) prior to August 28, 2013, and beginning November 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's brother-in-law, and the Veteran's case manager



ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board. A copy of the March 2012 hearing transcript is of record.

The Board remanded the case is October 2013.  While the case was on remand, the Agency of Original Jurisdiction (AOJ) issued an August 2013 rating decision that increased the initial rating assigned for the Veteran's service-connected PTSD to 100 percent, effective August 2013 through November 2013 because the Veteran was hospitalized.  The Veteran has not expressed satisfaction with the initial ratings assigned for either of the "stages" on appeal; therefore, the issue has been characterized to reflect that staged initial ratings are assigned that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran was sent a letter providing him 30 days to elect to present testimony at another Board hearing.  Because the Veteran did not respond to the letter, the Board proceeded without providing a new hearing opportunity.  

In March 2017, the Board again remanded the case for further development.  More specifically, the Board remanded the claim to obtain any outstanding VA Medical Center (VAMC) records, to provide the Veteran with an examination to assess the severity of his PTSD, and to adjudicate the issues of an increased rating for the service-connected PTSD and entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims.  

In general, individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326 (a) (2017).  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.

Regarding an increase to the Veteran's service-connected PTSD, the Board remanded the matter in March 2017, in part, to afford the Veteran a PTSD examination.  The VBA Regional Office received correspondence from the VAMC that the Veteran failed to report and failed to RSVP for the psychiatric examination dated July 2017.

In December 2017 and January 2018, the Veteran's representative filed briefs requesting that the examination be rescheduled because the Veteran was not properly notified of the July 2017 examination.

As pointed out by the Veteran's representative in the December 2017 and January 2018 briefs, there is no documentation in the file via letter or Report of General Contact showing the Veteran was notified of the date, time, and location of the July 2017 examination.  The supplemental statement of the case indicates that the VA examination was scheduled for July 25, 2017.  The Veteran has demonstrated good cause for not attending the July 2017 VA examination as the Board cannot render a finding based on the evidence in the file that he was properly notified of the July 2017 VA examination.  Thus, a remand is necessary for another examination to be scheduled.

Also, because the issue of entitlement to TDIU is inextricably intertwined with the matter of an increased disability rating for PTSD, both issues must be considered on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current address, to include contacting him at his telephone number of record.  It should be noted that the Veteran's address in the Veterans Benefits Administration database appears to be different from the one listed in the Veterans Health Administration Database.

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected disability.  Once the examination has been completed, a copy of the report should be obtained and associated with the Veteran's claims file.

If the VA PTSD examination is cancelled or not completed, such should be noted for the record (with an appropriate explanation provided).

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above, adjudicate the issue of entitlement to increased initial ratings for service-connected PTSD and entitlement to TDIU.  If any of the benefits sought remain denied, the RO/AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

